Confronted, as we are, by the constitutional mandate, that this court, in the exercise of its appellate jurisdiction in industrial accident cases, "shall be limited to a review of questions of law" (Const., art. V, sec. 9, as amended November 3, 1936, 1937 S.L., p. 498); and the further fact, that the legislature has placed the burden of proof in hernia cases on the claimant, and particularly, that the "hernia appearedsuddenly and immediately following the accident", and that it "did not exist in any degree prior to the injury by accident" (sec. 43-1116, I.C.A.), I feel impelled to concur in affirmance of the order of the Board in this case. Under these circumstances, I am not able to say there is no evidencesufficient to sustain the Board's order.
Holden, J., concurs.